Case 18-13990-JDW     Doc 24   Filed 04/30/19 Entered 04/30/19 16:48:45        Desc Main
                               Document     Page 1 of 2


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                               CHAPTER 13 CASE NO.:

KATTIE MARIE PRESTON                                            18-13990-JDW

           AGREED ORDER DENYING MOTION TO DISMISS (DKT. #17)

      THIS MATTER came before the Court on the Motion to Dismiss (Dkt. #17)

(the “Motion”) filed by Locke D. Barkley, Chapter 13 Trustee (“the Trustee”) and

response thereto filed by the Debtor (Dkt. #18). Upon agreement of the parties,

      IT IS ORDERED that:

      1.     The Motion shall be and is hereby denied.

      2.     Within seven (7) days of entry of this Agreed Order, the Debtor shall

file an amended Chapter 13 plan to change the continuing mortgage start date.

      3.     Failure to comply with the terms of this Agreed Order may result in

the dismissal of this case without further notice or hearing.

                                ##END OF ORDER##
Case 18-13990-JDW   Doc 24    Filed 04/30/19 Entered 04/30/19 16:48:45        Desc Main
                              Document     Page 2 of 2


AGREED & APPROVED:

/s/ Melanie T. Vardaman
MELANIE T. VARDAMAN – (MSB# 100392)
ATTORNEY FOR TRUSTEE

/s/ Robert H. Lomenick, Jr.
ROBERT H. LOMENICK, JR.
ATTORNEY FOR DEBTOR




                                                               Prepared by:
                                                               Melanie T. Vardaman, Esq.
                                                               Attorney for Trustee
                                                               6360 I-55 North, Suite 140
                                                               Jackson, Miss. 39211
                                                               (601) 355-6661
                                                               ssmith@barkley13.com
                                                               MSB No. 100392
